Cane ClarkLLP 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague~ Scott P. Doney~ Facsimile:702-944-7100 Email:sdoney@caneclark.com October 20, 2008 IB3 Networks, Inc. Re:IB3 Networks, Inc., Registration Statement on Form S-8 Ladies and Gentlemen: We have acted as counsel for IB3 Networks, Inc., a Nevada corporation (the "Company"), in connection with the preparation of the registration statement on Form S-8 (the "Registration Statement") filed with the Securities and Exchange Commission (the "Commission") pursuant to the Securities Act of 1933, as amended (the "Act"), relating to the registration of 80,000 shares of the Company’s common stock (the “Shares”) issuable under a consulting agreement (the “Agreement”) with J&J Consultants, LLC.This opinion is being furnished pursuant to Item 601(b)(5) of Regulation S-K under the Act. In rendering the opinion set forth below, we have reviewed (a) the Registration Statement and the exhibits thereto; (b) the Company's Articles of Incorporation; (c) the Company's Bylaws; (d) certain records of the Company's corporate proceedings as reflected in its minute books, including resolutions of the board of directors approving the Agreement and; (e) the Agreement; and (f) such statutes, records and other documents as we have deemed relevant. In our examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and conformity with the originals of all documents submitted to us as copies thereof. In addition, we have made such other examinations of law and fact, as we have deemed relevant in order to form a basis for the opinion hereinafter expressed. Based upon the foregoing, it is our opinion that the Shares have been duly and validly authorized, and when the Registration Statement has become effective under the Act, such Shares will, when issued by the Company, be legally issued, fully paid and non-assessable shares of the Company’s common stock. Very truly yours, /s/ Scott Doney CANE CLARK LLP Scott Doney, Esq. Cane ClarkLLP 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague~ Scott P. Doney~ Facsimile:702-944-7100 Email:sdoney@caneclark.com CONSENT WE HEREBY CONSENT to the inclusion of our name and use of our opinion in connection with the Form S-8 Registration Statement filed with the Securities and Exchange Commission as counsel for the registrant, IB3 Networks, Inc. Very truly yours, /s/ Scott Doney CANE CLARK LLP Scott Doney, Esq.
